Citation Nr: 0530170	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1964 
to November 1968.  In addition, he had subsequent reserve 
service with the United States Army Reserve, including from 
May to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied the 
issues of entitlement to a disability evaluation greater than 
50 percent for the service-connected post-traumatic stress 
disorder (PTSD) and entitlement to a total disability rating 
based on individual unemployability.  

The issue of entitlement to a total disability rating based 
on individual unemployability will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue discussed in this decision has been 
obtained.  

2.  The veteran's PTSD is manifested by irritability, anger, 
an inability to sit for prolonged periods of time, sleep 
disturbances, recurring flashbacks of Vietnam, mild panic 
attacks several times per week, no desire to engage in 
previously enjoyed outdoor activities, social isolation, as 
well as nervousness, anxiety, and agitation, particularly 
when around other people and by objective evaluation findings 
of inconsistent eye contact, some memory problems, somewhat 
retarded rate and flow of speech, episodes of mild thought 
blocking, a clearly depressed mood, and some psychomotor 
retardation.  However, occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships has not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Initially, the Board notes that, in the first paragraph of a 
September 2002 letter in the present case, the RO explained 
that the document was being sent to him "in reference to . . 
. [his] appeal for an increased service connected evaluation 
for post traumatic stress disorder."  Importantly, however, 
the letter only provides the requirements necessary for the 
grant of a service connection claim.  No mention is made in 
the letter of the criteria and evidence needed for a grant of 
an increased rating for service-connected PTSD.  Thus, the 
Board finds that the September 2002 letter does not satisfy 
the VCAA notification requirements with regard to the issue 
addressed in this decision.  

Importantly, however, by a letter dated in September 2003, 
the RO informed the veteran of the type of evidence necessary 
to support his increased rating claim.  (Although the first 
paragraph of this letter references only the veteran's total 
rating claim and page 4 of this document provides the 
criteria necessary to support such an issue, page 5 notes 
that the award of an increased rating for his 
service-connected disability requires evidence that the 
disorder has worsened.  At the time of the September 2003 
letter, the veteran's claim for an increased rating for his 
service-connected PTSD was the only issue for an increased 
evaluation for a service-connected disability that the 
veteran had raised.)  Also in the September 2003 letter, the 
RO notified the veteran that it would make reasonable efforts 
to help him obtain necessary evidence with regard to this 
issue but that he must provide enough information so that the 
agency could request the relevant records.  In addition, the 
RO discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
veteran of his opportunity to submit "any additional 
information or evidence."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

Additionally, the July 2002 rating decision, the December 
2003 statement of the case (SOC), and the April 2004 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his increased rating claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in September 2003 was not given prior 
to the first adjudication of the increased rating issue 
addressed in this decision, the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an SSOC was provided to the 
veteran in April 2004.  

Further review of the claims folder indicates that the 
veteran has been accorded a pertinent VA examination during 
the current appeal.  Additionally, at no time during the 
current appeal has the veteran identified sources of recent 
treatment for his PTSD, despite multiple requests for such 
information.  In fact, on multiple occasions throughout the 
current appeal, the veteran has stated that he has not 
received treatment for his PTSD.  See, e.g., May 2005 hearing 
transcript (T.) at 4.  Consequently, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the issue addressed in this decision.  
Accordingly, the Board will proceed to adjudicate the 
veteran's increased rating claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by an August 1999 rating action, the RO 
granted service connection, and a 10 percent disability 
evaluation effective from March 1999, for PTSD.  By an April 
2001 decision, the RO awarded an increased evaluation of 
50 percent, effective from March 1999, for this disability.  
The veteran's PTSD remains evaluated as 50 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

According to the applicable diagnostic code, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet.App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF score of 41 to 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

In the present case, the veteran claims that, as a result of 
his service-connected PTSD, he experiences irritability, 
anger, an inability to sit for prolonged periods of time, 
sleep disturbances, recurring flashbacks of Vietnam, mild 
panic attacks several times per week, no desire to engage in 
previously enjoyed outdoor activities (including diving, 
fishing, hunting, camping, skiing, and photography), social 
isolation (including a guarded relationship with his wife, an 
inability to get close to others, few friends with mostly 
acquaintances, and a desire to be alone), as well as 
nervousness, anxiety, and agitation, particularly when around 
other people.  See, e.g., T. at 2-7, 10.  In addition, at the 
VA PTSD examination conducted in July 2002, the veteran 
asserted that he retired early from the City of Springfield 
Police Department as "a direct result of his PTSD 
symptoms."  At that evaluation, the veteran contended that, 
although he did not lose much time from his 26 year work as a 
police officer, he "frequently look[ed] for reasons to leave 
work early or to run special projects . . . that took him 
away from the work area."  He also reported that, several 
years prior to retirement, he had been placed off patrol duty 
and onto "inside duty" after he had assaulted a female 
prisoner in the station house.  

In support of these contentions, the veteran submitted lay 
statements from fellow police officers.  In one letter dated 
in December 2003, a fellow police officer who had been the 
veteran's partner at the police academy for five years 
explained that the veteran had had numerous incidents of use 
of excessive force and that the veteran was a very restless 
person who could not sit still for long, became agitated when 
he was placed in a large group of people, experienced panic 
attacks at least once a day, and had an obsession with 
Vietnam.  

The Board acknowledges these complaints which the veteran has 
made with regard to his PTSD throughout the current appeal, 
including at the VA PTSD examination conducted in July 2002.  
Further, the Board notes that the examiner who conducted the 
July 2002 VA PTSD examination initially concluded, based upon 
the veteran's report, that he is "significantly impaired in 
most spheres of his life."  In particular, the examiner 
cited the veteran's assertions that he retired early from the 
police department due to his PTSD, is very limited in his 
leisure time activities, has significant conflicts with his 
wife and stepchildren, and avoids most social and 
interpersonal activities.  In addition, a mental status 
evaluation completed at that time demonstrated inconsistent 
eye contact, some memory problems, somewhat retarded rate and 
flow of speech, episodes of mild thought blocking, a clearly 
depressed mood, and some psychomotor retardation.  Following 
the interview, the examiner described the veteran's PTSD as 
chronic and the pertinent symptoms as severe and significant.  
The examiner also assigned a GAF score of 50, which is 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See, 
Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

However, as the Board has previously noted in this decision, 
the veteran has admitted to not receiving any treatment for 
his PTSD during the current appeal.  See, e.g., T. at 4.  In 
fact, according to the report of the VA PTSD examination 
conducted in July 2002, the veteran has had no 
hospitalizations and very little outpatient care since his 
last rating examination in 1999 (which was completed pursuant 
to a previous appeal).  In particular, the veteran explained 
that he has avoided psychiatric care for most of his life and 
has never taken psycho-active medication.  He admitted to 
undergoing peer counseling at a local Vets Center but 
discontinued this treatment several years ago when his 
counselor moved to another state.  

Significantly, the examiner who conducted the July 2002 VA 
PTSD examination noted that the mental status evaluation 
completed at that time "was remarkable for the relative 
paucity of symptoms given the . . . [veteran's] report of his 
poor psychosocial functioning."  Specifically, the examiner 
noted that the mental status evaluation reflected orientation 
to time, place, and person and no impairment of thought 
processes, delusions, hallucinations, suicidal or homicidal 
ideations, inappropriate behavior, general obsessive 
behaviors except with respect to continual fixation with 
Vietnam, or evidence of anxiety attacks.  Further, the 
veteran admitted to only occasional lapses in personal 
hygiene and reported that such lapses were "not of great 
significance."  According to a subsequent statement dated in 
December 2003, a fellow police officer noted that, when the 
veteran had appeared to become anxious at work, he went 
"outside . . . to deal with it."  In a January 2004 
statement, the veteran stated that he continued to have 
contact with several fellow servicemen.  Additionally, 
despite the veteran's repeated complaints of being anxious 
around people (in a work or social situation), he has 
continued, throughout the current appeal, to reject the need 
for psychiatric treatment or medication.  

Thus, while the examiner assigned a GAF score of 50 which is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), this 
assignment appears to have been based upon the complaints 
made by the veteran himself at the interview in July 2002.  
See, Richard v. Brown, 9 Vet.App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  The fact remains that the examiner who had 
conducted the July 2002 VA PTSD examination determined that 
the evaluation reflected no impairment of thought processes, 
delusions, hallucinations, suicidal or homicidal ideations, 
inappropriate behavior, anxiety, or general obsessive 
behaviors except with respect to continual fixation with 
Vietnam.  Furthermore, following the interview, the examiner 
concluded that the mental status evaluation findings did not 
support the veteran's contentions.  In particular, the 
examiner noted that the interview "was remarkable for the 
relative paucity of symptoms given the . . . [veteran's] 
report of his poor psychosocial functioning."

Significantly, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships has not been shown.  
Consequently, a 70 percent evaluation for the veteran's 
service-connected PTSD is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 50 percent for the 
service-connected PTSD has not been presented.  The veteran's 
appeal regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
PTSD has resulted in marked interference with his employment 
or have required frequent periods of hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected PTSD has resulted 
in unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

A disability rating greater than 50 percent for PTSD is 
denied.  


REMAND

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  If there is only one service-connected 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2005).  
Factors to be considered are the veteran's employment history 
as well as his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

In the present case, the veteran has been found to have the 
following service-connected disabilities:  PTSD (50%), 
tinnitus (10%), bilateral high frequency sensorineural 
hearing loss (0%), and status post right hip fracture (10%).  
Currently, he has a combined service-connected disability 
rating of 60%.  On multiple occasions throughout the current 
appeal, the veteran has asserted that his service-connected 
PTSD has rendered him unable to obtain, and to maintain, a 
substantially gainful occupation.  

Most recently, however, at the May 2005 personal hearing, the 
veteran also contended that the same in-service accident in 
which he fractured his right hip also resulted in an injury 
to his back.  T. at 9.  (In this regard, the Board notes that 
service medical records dated in May 1997 indicate that, 
during a period of inactive duty for training, the veteran 
fractured his right hip in a parachuting accident.  
Additionally, in a prior service medical record dated in 
February 1992, the veteran sought treatment for complaints of 
low back pain.)  The veteran further testified at the May 
2005 personal hearing that he experiences current problems 
with his back and that such symptoms require him to take 
Advil.  T. at 10-11.  At the hearing, the veteran submitted a 
duplicate copy of a December 1998 service medical record 
(from his reserve duty) which illustrates, based upon 
magnetic resonance imaging findings, evidence of a central 
disc bulge at L5-S1 with indentation of the thecal sac but no 
root impingement.  The veteran testified at the May 2005 
personal hearing that his intention was "to seek benefits 
based on an injury to . . . [his] back."  T. at 9.  He has 
not been accorded a VA examination with regard to his back 
claim.  

Additionally, at the May 2005 personal hearing, the veteran 
testified that "[m]ost of the time . . . [he] can't hear."  
T. at 7.  In addition, he described his hearing as "shot."  
T. at 7.  When asked if his hearing problems affect him on a 
daily basis, the veteran responded "24/7."  T. at 7.  
Further review of the claims folder indicates that the 
veteran has not been accorded a VA audiological examination 
since June 1999.  The report of that prior evaluation 
demonstrated that the veteran has moderate high frequency 
sensorineural hearing loss in both ears.  

A complete and thorough review of the claims folder indicates 
that the RO has not adjudicated the claims of entitlement to 
service connection for a back disability and entitlement to a 
compensable disability rating for service-connected bilateral 
high frequency sensorineural hearing loss.  The Board finds 
that these claims are inextricably intertwined with the issue 
of entitlement to a total rating based on individual 
unemployability, which is currently on appeal.  As such, the 
service connection and increased (compensable) rating issues 
must be adjudicated by the RO.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a pertinent VA 
examination to determine the nature, 
extent, and etiology of any back 
disability that he may have and to 
determine the effect of his 
service-connected right hip disability 
(and any service-connected back disorder 
found on examination) on his 
employability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  The examiner 
is asked to render an opinion as to 
whether any back disability found on 
examination is not likely, at least as 
likely as not, or more than likely 
related to his military duty.  (The 
examiner's attention is directed in 
particular to the May 1997 service 
medical records which reflect treatment 
received by the veteran following the 
parachuting accident and to the February 
1992 service medical record which 
illustrates the veteran's complaints of 
low back pain.)  If the examiner finds 
that the veteran has a diagnosed back 
disability that is at least as likely as 
not, or more than likely, associated with 
his military service, the examiner should 
then render an opinion as to the effect 
that such a disorder has on his ability 
to procure, and to maintain, gainful 
employment.  In addition, the examiner 
should express an opinion as to the 
effect that the veteran's 
service-connected status post right hip 
fracture disability has on his ability to 
procure, and to maintain, gainful 
employment.  

2.  The AMC should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
pertinent VA examination to determine the 
nature and extent of the veteran's 
service-connected bilateral high 
frequency sensorineural hearing loss as 
well as the effect of this 
service-connected disorder on his 
employability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including an 
audiological evaluation, should be 
conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  The examiner 
should express an opinion as to the 
effect that the veteran's 
service-connected bilateral high 
frequency sensorineural hearing loss has 
on his ability to procure, and to 
maintain, gainful employment.  

3.  Then, the AMC should adjudicate the 
issues of entitlement to service 
connection for a back disability and 
entitlement to a compensable disability 
rating for the service-connected 
bilateral high frequency sensorineural 
hearing loss.  If the claims are denied, 
the veteran and his representative should 
be notified of the determinations and of 
the right to appeal.  If a timely notice 
of disagreement is filed, the veteran and 
his representative should be furnished 
with an SOC regarding these issues.  The 
SOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  If the veteran thereafter 
files a timely substantive appeal 
concerning these claims, the RO should 
then certify them for appellate 
consideration.  

4.  Thereafter, the AMC should, in any 
event, re-adjudicate the issue of 
entitlement to a total disability rating 
based on individual unemployability.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


